Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is FINAL.
Status of Claims
Claims 1-9, 11 are pending.  Claim 11 stands withdrawn.  Claims 1-4, 7-8 stand amended.
Priority
Instant application 16617409, filed 11/26/2019 claims benefit as follows:

    PNG
    media_image1.png
    90
    390
    media_image1.png
    Greyscale
.
Response to Applicant Amendment/Argument
	In view of Applicant amendment, the 102 rejection of record is withdrawn.
	In view of Applicant amendment, the 103 rejection has been reconsidered but is maintained for claims 1-9 because the R2 value is allowed to be “methoxyethoxy”.  The compound in the art is an “ethoxyethoxy”.  Thus, the compound in the art is a homologue of the instant claims.  In this case one would expect a -CH- homologue to have similar properties and thus the rejection is maintained for at least this reason.  Dependent claims 2-9 fail to resolve this issue when considering the teachings of the genus.  The genus of the ‘220 publication teaches overlapping structure with the instant compounds, and the ‘220 publication teaches that the genus has the same utility as the instant compounds.
	According to MPEP 2144.08:
Consider the properties and utilities of the structurally similar prior art species or subgenus. It is the properties and utilities that provide real world motivation for a person of ordinary skill to make species structurally similar to those in the prior art. Dillon, 919 F.2d at 697, 16 USPQ2d at 1905; In re Stemniski, 444 F.2d 581, 586, 170 USPQ 343, 348 (CCPA 1971). Conversely, lack of any known useful properties weighs against a finding of motivation to make or select a species or subgenus. In re Albrecht, 514 F.2d 1389, 1392, 1395-96, 185 USPQ 585, 587, 590 (CCPA 1975) (The prior art compound so irritated the skin that it could not be regarded as useful for the disclosed anesthetic purpose, and therefore a person skilled in the art would not have been motivated to make related compounds.); Stemniski, 444 F.2d at 586, 170 USPQ at 348 (close structural similarity alone is not sufficient to create a prima facie case of obviousness when the reference compounds lack utility, and thus there is no motivation to make related compounds.). However, the prior art need not disclose a newly discovered property in order for there to be a prima facie case of obviousness. Dillon, 919 F.2d at 697, 16 USPQ2d at 1904-05 (and cases cited therein). If the claimed invention and the structurally similar prior art species share any useful property, that will generally be sufficient to motivate an artisan of ordinary skill to make the claimed species, e.g., id. For example, based on a finding that a tri-orthoester and a tetra-orthoester behave similarly in certain chemical reactions, it has been held that one of ordinary skill in the relevant art would have been motivated to select either structure. 919 F.2d at 692, 16 USPQ2d at 1900-01. In fact, similar properties may normally be presumed when compounds are very close in structure. Dillon, 919 F.2d at 693, 696, 16 USPQ2d at 1901, 1904. See also In re Grabiak, 769 F.2d 729, 731, 226 USPQ 870, 871 (Fed. Cir. 1985) ("When chemical compounds have ‘very close’ structural similarities and similar utilities, without more a prima facie case may be made."). Thus, evidence of similar properties or evidence of any useful properties disclosed in the prior art that would be expected to be shared by the claimed invention weighs in favor of a conclusion that the claimed invention would have been obvious. Dillon, 919 F.2d at 697-98, 16 USPQ2d at 1905; In re Wilder, 563 F.2d 457, 461, 195 USPQ 426, 430 (CCPA 1977); In re Lintner, 458 F.2d 1013, 1016, 173 USPQ 560, 562 (CCPA 1972).

Claim Rejection -- 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over US-20080269220 (“the ‘220 publication”).
The ‘220 publication teaches example 67 for example:

    PNG
    media_image2.png
    155
    426
    media_image2.png
    Greyscale
.
In this case, R4 = H, R1-R3 = methyl, methyl, and ethoxy(ethoxy).  This example is the same compound as instant example 38 and is listed as (I-37) in the claim 8.  
Further, the ‘220 publication teaches:
With respect to compositions and diabetes, the ‘220 publication teaches for example:
[0001] The present invention relates to a novel compound having a GPR40 receptor function modulating action, which is useful as an agent for the prophylaxis or treatment of diabetes.

[0343] As the above-mentioned pharmacologically acceptable carrier, various organic or inorganic carrier substances conventionally used as a preparation material can be mentioned. For example, excipient, lubricant, binder and disintegrant for solid preparations, solvent, dissolution aids, suspending agent, isotonicity agent, buffer and soothing agent for liquid preparations and the like can be mentioned. Where necessary, additives such as preservatives, antioxidants, coloring agents, sweetening agents, adsorbing agents, wetting agents and the like can be used.

The carrier and the compound make up a composition.

In addition, example 39 includes a halogen at the R4 position.  Thus the ‘220 publication teaches both a hydrogen and fluoro group at the R4 position.
The ‘220 publication fails to teach an example having all the limitations of instant claims 1-7 and 9.
However, the ‘220 publication teaches the above where the only difference is one of a homologue between the methoxyethoxy recited in the instant claims for R2 and the ethoxyethoxy taught by the art.  This is a difference of a homologue.
It would have been prima facie obvious to one having ordinary skill in the art to arrive at a homologue of the instantly claimed compounds because structurally similar compounds are expected to have similar properties.  In this case one would expect a -CH2- and a -CH2CH2- to have similar properties absent evidence.
With respect to claim 8, the homologue of the above structure fails to teach a fluoro in the R4 position.
However, the ‘220 publication explicitly teaches a fluorine atom in the R2 position in numerous structures pointing to its preferred nature.  See for example compound 88, 131 and 132.
Thus, it would have been prima facie obvious to one having ordinary skill in the art to substitute a fluorine for a hydrogen because structurally similar compounds are expected to have similar properties and in this case the change of a F for a H leads to compounds having similar utility.
It should also be noted that the genus of [0010] links the Y variable as being equivalent.  In this case the Y variable is either O or C.  Thus, any example that has an carbon connectivity could be readily substituted with an oxygen atom and vis versa.  See the citation to MPEP 2144.08 in the response to arguments section incorporated by reference herein:
 "When chemical compounds have ‘very close’ structural similarities and similar utilities, without more a prima facie case may be made.").
.

Claim Objection
Claim 5 is objected to because of the following informalities:  The claims does not have a comma, colon or space between “isopropoxy” and “R2”.  Appropriate correction is required.

Conclusions
	No claims allowed.    
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLINTON A BROOKS whose telephone number is (571)270-7682.  The examiner can normally be reached on M-F 8-5 with flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CLINTON A BROOKS/Primary Examiner, Art Unit 1622